Citation Nr: 1619412	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for Crohn's disease, status post ileostomy.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from May 1967 to August 1967 and from May 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested that he be scheduled for a hearing before the Board.  See April 2012 VA Form 9 and August 2014 attorney statement.  However, in August 2015 he withdrew that request.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records and other documents duplicative of what is contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regarding the left knee disorder, the Veteran maintains that his left knee disorder is related to his military service, to include treatment for complaints therein.  He has stated that his left knee was in a case for six to nine weeks in service (see June 2009 VA examination report) and that he has had constant left knee pain ever since service (see August 2015 statement).  Service treatment records (STRs) demonstrate a left thigh and knee injury with a referral to Orthopedics in 1969.

Although the Veteran underwent a VA examination in June 2009, the examination report is inadequate for adjudication purposes.  The examiner did not address the Veteran's lay statements related to the onset of left knee symptoms, instead relying on a lack of medical documentation of symptoms after service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  

Moreover, in an October 2015 opinion, a private legal nurse consultant stated that the Veteran's left knee injury in service contributed to his current traumatic osteoarthritis of the left knee.  This opinion, however, is also inadequate for adjudication purposes as it does not address the private treatment records dated from 1980 to 1998 which are negative for left knee complaints and the private treatment records dated from 1999 to 2000 which note treatment of the left knee after a fall.  Accordingly, another opinion should be obtained on remand.  

Regarding the Crohn's disease, the Veteran contends that his current Crohn's is related to his military service.  Specifically, he maintains that the symptoms of Crohn's began during his military service.  He and his wife also maintain that the stress of his military service caused Crohn's disease.  Service treatment records are negative for any diagnosis of gastrointestinal disability, to include Crohn's disease.  However, post-service private treatment records document a diagnosis of and treatment for this disability as early as 1980 and a diagnosis of ileitis in about 1975.  The Veteran reported that he was treated for ileitis shortly after discharge; however, these treatment records are not available.  In support of his claim, the Veteran submitted an October 2015 opinion from A.C, a registered nurse, who opined that it is at least as likely as not that the Veteran's Crohn's disease had its onset in service; that opinion did not assess the lack of gastrointestinal symptoms noted in the STRs.  Also submitted was a treatise article on the link between irritable bowel syndrome and psychological issues.

The Veteran has not undergone a VA examination in conjunction with this claim.  An examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there is a current diagnosis of Crohn's disease, the Veteran's testimony and his wife's testimony of gastrointestinal complaints during service, and a private opinion that the Crohn's disease is related to service.  Thus, a VA examination and medical opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his Crohn's disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Crohn's disease is causally or etiologically related to the his military service.  

The examiner must address the following:  1) the STRs; 2) post-service private medical records: 3) the August 2015 statements of the Veteran and his wife; 4) the October r2014 statement from the Veteran's wife; 5) October 2015 private opinion; and 6) the treatise article. 

4.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of his left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If the Board's questions cannot be answered without an examination, one should be scheduled.

The examiner must provide an opinion as to whether the Veteran's left knee disorder is at least as likely as not (a 50 percent or better probability) related to active service, to include treatment for left knee complaints.  

The examiner must address the following:  1) the Veteran's lay statements that his left knee was in a cast for 6-9 weeks in service and he has had symptoms of a left knee disability, including pain, since service; 2) the October 2015 private medical opinion of record; 3) the STRs; 4) the post-service private medical evidence of record; and 5) the prior VA examination.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

